                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

RIZHAO J&J MANUFACTURING                     :
CO. LTD.,                                    :
                                             :
                Petitioner                   :
                                             :
       v.                                    :           Civil No. 3:19-cv-01985 (AVC)
                                             :
NEW ENGLAND OUTDOOR &                        :
RECREATIONAL PRODUCTS, INC.,                 :
                                             :
                Respondent.                  :

                                        JUDGMENT

       This action having come before the Court for consideration of the petitioner’s

motion for an order confirming arbitral award, and

       The Court having considered the motion and the full record of the case including

applicable principles of law, and having granted the petitioner’s motion on April 7, 2020,

it is hereby,

       ORDERED, ADJUDGED and DECREED that judgment be and is hereby entered

in favor of the petitioner, in the amount of $1,136,665.26, plus interest at a rate of

$335.69 per diem.

       Dated at Hartford, Connecticut, this 8th day of April, 2020.



                                           ROBIN D. TABORA, Clerk

                                           By: /s/ Michael Bozek
                                               Michael Bozek
                                               Deputy Clerk
Entered on date: 4/8/2020
